DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Plastrik on 12-01-2021.
Claims are amended as follows:
1.  (Currently Amended)  A device for transmitting and/or receiving electromagnetic signals, comprising:
an antenna array, comprising a plurality of N antenna elements adapted to transmit and/or receive electromagnetic signals;
a signal combiner/splitter;
a signal processor comprising at least one analog-to-digital converter [[(ADC)]] and/or digital-to-analog converter [[(DAC)]] for each of the plurality of N antenna elements of the antenna array; and
a switching component adapted to switch between a broadband mode and a spatial resolution mode; and
wherein the switching component comprises a first switch and a second switch,
wherein the first switch is connected to the antenna array by a first plurality of N lines corresponding to the plurality of N antenna elements of the antenna array, to the combiner/splitter by a second plurality of N lines, and to the second switch by a third plurality of N lines,
wherein the first switch is adapted to switch the antenna array between one of the combiner/splitter and the second switch,
wherein the second switch is connected to the combiner/splitter by a fourth plurality of N lines, to the first switch by the third plurality of N lines, and to the signal processor by a fifth plurality of N lines, and
wherein the second switch is adapted to switch the signal processor between one of the combiner/splitter and the first switch.
2.  (Currently Amended)  The device according to claim 1, wherein:

in the broadband mode, the first switch is adapted to connect the antenna array [[,]] to the signal combiner/splitter, and the second switch is adapted to connect the signal combiner/splitter to the signal processor, and/or
in the spatial resolution mode, the first switch is adapted to connect the antenna array to , and [[;]] the second switch is adapted to connect to [[, and]] the signal processor [[; and]]

3.  (Canceled)
4.  (Currently Amended)  The device according to claim 2, wherein:
the signal combiner/splitter comprises a plurality of N first ports and a plurality of N second ports; and
the signal combiner/splitter is adapted to combine input signals at the plurality of N first ports to a single output signal at the plurality of N second ports, and/or to provide a single input signal present at the plurality of N second ports to the plurality of N first ports.
5.  (Currently Amended)  The device according to claim 4, wherein:
the first switch comprises a plurality of N switches;
the second switch comprises a plurality of N switches;

each of the plurality of N switches of the first switch is connected to one of the plurality of N antenna elements of the antenna array, one of the plurality of N first ports of the signal combiner/splitter, and one of the plurality of N switches of the second switch; and
each of the plurality of N switches of the second switch is connected to one of the plurality of N switches of the first switch, one of the plurality of N second ports of the signal combiner/splitter, and one of the plurality of N signal paths of the signal processor.
6.  (Currently Amended)  The device according to claim 5, wherein:
in the broadband mode, the plurality of N switches of the first switch are adapted to connect the plurality of N antenna elements of the antenna array to the plurality of N first ports of the signal combiner/splitter, and the plurality of N switches of the second switch are adapted to connect the plurality of N second ports of the signal combiner/splitter to the plurality of N signal paths of the signal processor; and/or [[and]]
in the spatial resolution mode, the plurality of N switches of the first switch are adapted to connect the plurality of N antenna elements of the antenna array to the plurality of N switches of the second switch, and the plurality of N switches of the second switch are adapted to connect the plurality of N switches of the first switch to the plurality of N signal paths of the signal processor.
7.  (Currently Amended)  The device according to claim 5, wherein each of the plurality of N signal paths of the signal processor, is adapted to process a reception of a different frequency slice of the received electromagnetic signal, and (ii) when the device is transmitting an electromagnetic signal in the broadband mode, is adapted to generate a different frequency slice of the electromagnetic signal to be transmitted.
is adapted to process a reception of a different antenna element reception signal, and (ii) when the device is transmitting an electromagnetic signal in the spatial resolution mode, is adapted to generate a different antenna element signal to be transmitted.
9.  (Currently Amended)  The device according to claim 5, wherein each signal path of the signal processor comprises one or more of a first mixer, a filter, the analog-to-digital converter [[(ADC)]] and/or the digital-to-analog converter [[(DAC]] for each of the plurality of N antenna elements of the antenna array, an upsampler and/or a downsampler, and a second mixer.
10.  (Currently Amended)  The device according to claim 1, wherein:
the device is a transceiver adapted to transmit and receive electromagnetic signals;
the plurality of N antenna elements are adapted to transmit and receive electromagnetic signals;
the signal combiner/splitter is adapted to combine input signals at a plurality of N first ports of the signal combiner/splitter to a single output signal at a plurality of N second ports of the signal combiner/splitter, and to provide a single input signal present at the plurality of N second ports to the plurality of N first ports; and
the signal processor is adapted to generate signals to be transmitted by the antenna array and to receive signals received by the antenna array as electromagnetic signals.

the device is a receiver adapted to receive electromagnetic signals;
the plurality of N antenna elements are adapted to receive electromagnetic signals;
the signal combiner/splitter is adapted to combine input signals at a plurality of N first ports of the signal combiner/splitter to a single output signal at a plurality of N second ports of the signal combiner/splitter; and
the signal processor is adapted receive signals received by the antenna array as electromagnetic signals.
12.  (Currently Amended)  The device according to claim 1, wherein:
the device is a transmitter adapted to transmit electromagnetic signals;
the plurality of N antenna elements are adapted to transmit electromagnetic signals;
the signal combiner/splitter is adapted to provide a single input signal present at a plurality of N second ports of the signal combiner/splitter to a plurality of N first ports of the signal combiner/splitter; and
the signal processor is adapted to generate signals to be transmitted by the antenna array.
13.  (Original)  The device according to claim 1, wherein N is at least 2, or at least 3, or at least 4, or at least 5, or at least 6, or at least 7, or at least 8, or at least 9, or at least 10, or at least 16, or at least 32, or at least 64, or at least 128, or at least 256, or at least 512, or at least 1024.
14.  (Canceled)
15.  (New)  A method for transmitting and/or receiving electromagnetic signals using a device adapted to transmit and/or receive the electromagnetic signals, the method comprising:
selecting, by a switching component of the device, one of a broadband mode and a spatial resolution mode;

switching, by a second switch of the switching component, a signal processor of the device between one of the combiner/splitter and the first switch; and
wherein the antenna array comprises a plurality of N antenna elements adapted to transmit and/or receive the electromagnetic signals,
wherein the signal processor comprises at least one analog-to-digital converter and/or at least one digital-to-analog converter for each of the plurality of N antenna elements,
wherein the first switch is connected to the antenna array by a first plurality of N lines corresponding to the plurality of N antenna elements, to the combiner/splitter by a second plurality of N lines, and to the second switch by a third plurality of N lines, and
wherein the second switch is connected to the combiner/splitter by a fourth plurality of N lines, to the first switch by the third plurality of N lines, and to the signal processor by a fifth plurality of N lines.
Allowable Subject Matter
Claims 1-2, 4-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, fails to teach a device for transmitting and/or receiving electromagnetic signals, comprising a switching component adapted to switch between a broadband mode and a spatial resolution mode; and wherein the switching component comprises a first switch and a second switch, wherein the first switch is connected to the antenna array by a first plurality of N lines corresponding to the plurality of N antenna elements of the antenna array, to the combiner/splitter by a second plurality of N lines, and to the second switch by a third plurality of N lines, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476